Citation Nr: 1109236	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 6, 2006, for the grant of service connection for history of dermatofibrosarcoma removed in 1989 with large disfiguring scar to right anterior shoulder and hypoesthesia to right anterior shoulder and upper arm without recurrence (residuals of dermatofibrosarcoma).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in July 2007, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran was diagnosed with dermatofibrosarcoma in May 1989, prior to the effective date of the liberalizing law authorizing presumptive service connection for soft tissue sarcoma based on exposure to herbicides while serving in Vietnam, and he has had continuous residuals as a result of treatment for such condition.

2.  The Veteran initially sought service connection for a right shoulder lesion (later diagnosed as dermatofibrosarcoma) in April 1983, many years after discharge from service, and this claim was denied in a final rating decision issued in June 1983.

3.  After the last final denial, VA received no communication from the Veteran, or any authorized representative, that constitutes a formal or informal claim for service connection for residuals of dermatofibrosarcoma until February 6, 2007, more than one year after the effective date of the applicable liberalizing law.

4.  The Veteran has been assigned an effective date of February 6, 2006, for the grant of service connection for residuals of dermatofibrosarcoma, which is one year prior to the date of receipt of his claim to reopen, pursuant to the effective date provisions governing the award of service connection based on a liberalizing law.


CONCLUSION OF LAW

The criteria for an effective date prior to February 6, 2006, for the grant of service connection for residuals of dermatofibrosarcoma have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for residuals of dermatofibrosarcoma.  The claims file reflects that he was provided with adequate VCAA notice concerning his service connection claim prior to the initial unfavorable rating decision, to include the evidence and information necessary to establish an effective date.  Further, the undersigned Veterans Law Judge explained the criteria for establishing an effective date during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the effective date.  Therefore, no additional notice is required.  

Concerning the duty to assist, the Veteran's service treatment records and pertinent post-service VA and private treatment records have been obtained and considered, and he was afforded an adequate VA examination.  Moreover, the Veteran was granted service connection for residuals of dermatofibrosarcoma pursuant to a liberalizing law allowing presumptive service connection for such disability based on exposure to herbicides during service in the Republic of Vietnam.  The Veteran has not appealed the disability rating assigned, and there is no indication that any further medical evidence is necessary to fairly decide the issue on appeal.  

As such, the Board find that VA has satisfied its duties to notify and assist the Veteran in accordance with the VCAA and implementing regulations, at least insofar as any errors were not harmful to the essential fairness of the proceedings, and the case is ready for a decision on the merits.

II. Analysis

Generally, the effective date of service connection and disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  	

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, the Veteran was granted presumptive service connection for residuals of dermatofibrosarcoma (claimed as a right shoulder condition which led to cancer) based on exposure to herbicides during service in Vietnam.  An effective date of February 6, 2006, one year prior to the date of receipt of the claim to reopen the previously denied service connection claim for a right shoulder lesion, was assigned pursuant to the provisions concerning liberalizing laws.  See June 2007 rating decision; December 2008 statement of the case.  

The Veteran asserts that he is entitled to an effective date prior to February 6, 2006, because he was treated for a shoulder lesion in service and in 1983, this condition was diagnosed as dermatofibrosarcoma in 1989, and the Agent Orange Act of 1991 provided for presumptive service connection for such condition (a soft tissue sarcoma) based on herbicide exposure during service in Vietnam.  The Veteran contends that the effective date should be in 1991 or, alternatively, the date of his initial service connection claim in April 1983.  He states that VA did not notify him of the possibility of presumptive service connection pursuant to the Agent Orange Act of 1991 and that, if he had known, he would have sought service connection at that time.  See, e.g., November 2007 statement; December 2010 hearing transcript. 

A review of the claims file confirms that the Veteran first sought service connection for a right shoulder lesion in April 1983, many years after discharge from service.  This claim was denied in a June 1983 rating decision.  As the Veteran was notified of his appellate rights and did not appeal, the decision became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  Thereafter, VA received no further evidence or information until February 6, 2007.  At that time, the Veteran filed a formal claim (VA Form 21-526) for service connection for "a right shoulder condition which led to cancer," submitting evidence of a May 1989 biopsy and diagnosis of dermatofibrosarcoma.  This was interpreted as a claim to reopen the previously denied claim, and service connection was subsequently granted for residuals of dermatofibrosarcoma based on this application.  

The Board acknowledges that there is medical evidence establishing the existence and treatment of dermatofibrosarcoma prior to February 6, 2007.  However, the mere presence of medical evidence in the record does not constitute an informal claim, as it does not establish an intent to seek service connection for the disorder in question.  See 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present here.  In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  

Accordingly, the undisputed evidence of record establishes that, after the last final denial of the Veteran's claim in June 1983, VA received no communication that constitutes a formal claim or may be construed as an informal claim for service connection for residuals of dermatofibrosarcoma prior to February 6, 2007.

The Board observes that VA has promulgated special rules for effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including soft tissue sarcoma.  See 38 C.F.R. § 3.816(b).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if these requirements are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for residuals of dermatofibrosarcoma based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for residuals of dermatofibrosarcoma between September 25, 1985, and May 3, 1989.  Rather, as discussed above, his previous service connection claim was denied in a June 1983 rating decision, which was final.  Likewise, there was no claim pending for service connection for such disability between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added soft tissue sarcoma as a disease presumptively due to herbicide exposure during service became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Rather, the Veteran applied to reopen his claim in February 2007.  Accordingly, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In this regard, the Board notes that the Veteran did not apply for service connection, initially or as a reopened claim, until many years after his discharge from service in October 1969.  Therefore, as a general matter, the effective date for his disability would be the date of receipt of the reopened claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  However, because service connection was granted based on a liberalizing law, the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are for consideration.  

In this respect, the Veteran was diagnosed with dermatofibrosarcoma in May 1989, prior to the date the liberalizing law became effective, and he has had residuals including scarring and hypoesthesia due to such treatment for such condition continuously since that date.  As such, he meets the eligibility criteria for retroactive payment.  However, the Veteran's application to reopen the previously denied claim was not received within one year of the effective date of the liberalizing law that allows presumptive service connection for soft tissue sarcoma based on herbicide exposure, i.e., within one year of May 8, 2001.  Therefore, he is only entitled to an effective date of one year prior to the date of receipt of his claim to reopen.  See 38 C.F.R. § 3.114(a)(1)&(3).  Accordingly, as the Veteran's claim was received on February 6, 2007, an effective date of February 6, 2006, was properly assigned.  

As the preponderance of the evidence is against the Veteran's claim for an effective date prior to February 6, 2006, for the grant of service connection for residuals of dermatofibrosarcoma, his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to February 6, 2006, for the grant of service connection for residuals of dermatofibrosarcoma is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


